Title: From George Washington to John Augustine Washington, 24 February 1777
From: Washington, George
To: Washington, John Augustine

 

Dear Brother,
Morris Town Feby 24th 1777

Your Letter of the 24th Ulto from Mount Vernon came duly to hand, and I thank you for the visit to Mrs Washington—I do not recollect the date of my last to you, but nothing of any great Importance has occur’d of late—I believe there soon will, as Genl Howe has withdrawn great part of the Troops from Rhode Island in order to strengthen those in this State for I should think, (considering the Situation of our Army) some Offensive operation—If he does not, there can be no Impropriety, I conceive, in pronouncing him a Man of no enterprize, as circumstances never will I hope, favour him so much as at present—But—as this is too delicate a subject for a Letter liable to miscarriage, I will ho[l]d my tongue—Whether his designs are against the Militia I at present Command—another attempt against Phila.—or—wch I cannot believe, to make his own defense more Secure, time only can tell. and a little of it, I believe, will do it.
Our Scouts, and the Enemys Foraging Parties, have frequent Skirmishes; in which they always sustain the greatest loss in killed and wounded, owing to our Superior skill in Fire Arms—these, and frequent Desertions, thô not of any great magnitude serves to waste their Army—but this is counterbalanc’d by a set of Parricides, who have engaged in their Service, and Inlist all our Countrymen they can seduce.
Your remark “that you cannot depend upon the Reports of our strength” is most litterally true—It is morally impossible that any body at a distance shou⟨l⟩d know it with precision and certainty; because, while it depends upon Militia, who are here today, & gone tomorrow—whose ways, like the ways of Providence are, almost, inscrutable—and when it is our Interest, however much our characters may suffer by it, to make small numbers appear large, it is impossible you should; for in order to deceive the Enemy effectually, we must not communicate our weakness to any body.
It behooves every friend, in every State, to hasten the Recruiting Service—It behooves them to forward the levies on by Companies; or otherwise as ⟨soon⟩ as possible—and, believe me, it behooves every friend to the American Cause to exert his utmost endeavours to apprehend Deserters—Desertion is a growing evil. it is become a kind of business under the present bounty, to Desert one Corps to Enlist in another—In a word, if vigorous measures to apprehend, and rigorous in punishing are not pursued the cause will be exceedingly injured.
If we can once get the new Army compleat and the Congress will take care to have it properly supplied, I think we may thereafter bid Defiance to great Britain, and her foreign Auxiliries.

My warmest affections I make a tender of to my Sister and the family—my compliments present to all enquiring friends—and with strongest assurances of unalterable love to yourself I remain Yr Affecte Brother

Go: Washi⟨ngton⟩


P.S. Yeste⟨rda⟩y a skirmish happ⟨en⟩’d ⟨betw⟩een a Foraging Party of th⟨e En⟩emy and a Party collected from our out Posts, in wch it is said, from the best accts we have been yet able to get that the Enemy in killed and wounded must have lost ⟨u⟩pwards of an hundred Men. Seven Prisoners were ta⟨k⟩en and brought In. Our loss was three killed—Eight wounded.


G.W.
